             Case 7:18-cv-04668-VB-JCM Document 79 Filed 07/24/19 Page 1 of 2




July 23, 2019                                                                          Nancy V. Wright
                                                                                    212.915.5845 (direct)
                                                                           Nancy.Wright@wilsonelser.com


VIA ECF
Honorable Vincent L. Briccetti
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601
        Re:                   Martinez, et al v. Paramount Country Club, LLC
        Our File No.:         16541.00185
        Docket No.:           7:18-cv-04668 (VB) (JCM)

Dear Judge Briccetti:

We represent the defendant Paramount Country Club, LLC (“PCC”) in the above-referenced matter.
We write pursuant to Your Honor’s Individual Rule 1.B, to request that two of PCC’s witnesses for
the upcoming September 12, 2019 bench trial be permitted to testify via video-conference. PCC plans
to call Taryn Caban and Crystle Smith to testify, and they reside in North Carolina and Florida,
respectively. Below are their full addresses:

                                  Taryn Caban
                                  11111 Carmel Commons Blvd
                                  Ste 320
                                  Charlotte, NC 28226

                                  Crystle Smith
                                  2054 Vista Parkway, Suite 300
                                  West Palm Beach, FL 33411
Both witnesses are necessary to PCC’s case and it would be an undue hardship on these witnesses to
travel to New York to testify. PCC has already exchanged these witnesses with Plaintiffs’ counsel,
and having these witnesses testify through video-conference as opposed to in-person testimony will
not prejudice Plaintiffs. We have reached out to Plaintiffs’ counsel for their consent, but have not
heard back yet as Mr. Katz is out of the office this week. In the interest of time and potential travel
arrangements, we request this allowance ahead of said consent. We thank the Court for its time and
attention to this matter.

Respectfully submitted,
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP


Nancy V. Wright

9990389v.1
             Case 7:18-cv-04668-VB-JCM Document 79 Filed 07/24/19 Page 2 of 2


Nancy V. Wright, Esq.


cc:     Kenneth Katz, Esq. (via ECF)




                                            2

9990389v.1
